      Case 8-16-75545-reg             Doc 669       Filed 01/10/19     Entered 01/10/19 14:48:14




KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP
200 West 41st Street, 17th Floor
New York, NY 10036-7203
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Sean C. Southard
Stephanie R. Sweeney
Lauren C. Kiss

Counsel to the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :   Chapter 11
                                                                :
DOWLING COLLEGE,                                                :
f/d/b/a DOWLING INSTITUTE,                                      :   Case No. 16-75545 (REG)
f/d/b/a DOWLING COLLEGE ALUMNI                                  :
ASSOCIATION,                                                    :
f/d/b/a CECOM,                                                  :
a/k/a DOWLING COLLEGE, INC.,                                    :
                                                                :
                                             Debtor.            :
----------------------------------------------------------------x

       SUPPLEMENTAL DECLARATION OF SEAN C. SOUTHARD DISCLOSING
               REVISED PROFESSIONAL FEE HOURLY RATES

        SEAN C. SOUTHARD, being duly sworn, deposes and says:

        1.       I am an attorney at law, duly admitted to practice in the State of New York, as

well as before the United States District Courts for the Southern and Eastern Districts of New

York and the United States Court of Appeals for the Second Circuit. I am a partner of the law firm

known as Klestadt Winters Jureller Southard & Stevens, LLP (“KWJS&S”).                        KWJS&S

maintains an office for the practice of law at 200 West 41st Street, 17th Floor, New York, New

York 10036-7203.

        2.       Effective on January 1, 2019, the hourly rates of KWJS&S’ professionals will be



                                                         1
     Case 8-16-75545-reg          Doc 669      Filed 01/10/19     Entered 01/10/19 14:48:14




set as follows:

                  •      Partners - $525 to $750 per hour;

                  •      Associates and Of Counsel - $275 to $475 per hour; and

                  •      Paralegals - $175 per hour.

         3.       The hourly rates set forth above will be the firm’s standard hourly rates effective

as of January 1, 2019.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:        New York, New York
              January 10, 2019                           /s/ Sean C. Southard
                                                         Sean C. Southard




                                                   2
